Citation Nr: 0819422	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for low back 
disability.  

2.  Entitlement to service connection for low back 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active duty in the Marine Corps from November 
1961 to December 1971, and in the Army from January 1990 to 
July 1990 and November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the above claim on the 
basis that no new and material evidence had been received.  
While the veteran claimed service connection for disc 
degeneration in "L7," which does not exist anatomically, 
the claims file indicates that the claimed veteran's disc 
degeneration is at L3-4, and L4-5.  The Board has changed the 
styling of the issues to reflect the current diagnostic 
characterization of the veteran's low back disability.  

A personal hearing was held before a Decision Review Officer 
at the RO in October 2006.  At that time, the veteran 
withdrew his appeal on the issue of a total rating based on 
individual unemployability due to service-connected 
disabilities.   

An April 2007 supplemental statement of the case considered 
the service connection claim on a de novo basis, based on a 
finding that new and material evidence had been received in 
the form of an August 2006 statement by VA physician Dr. 
J.E.S.  As the Board agrees that the statement was new and 
material evidence, the Board will reopen and review the claim 
on a de novo basis, which causes no prejudice to the veteran.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. 
§ 3.156(a) (2007).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in August 2007.  The veteran submitted additional 
evidence at that time with a waiver of RO consideration of 
that evidence.  Also at that time, the record was held open 
for an additional 30 days to permit the veteran to submit an 
additional statement by D.C.K., M.D.  No additional statement 
was received.  Therefore, the Board will proceed.  See 
Thurber v. Brown, 5 Vet. App. 119 (1993), see also, Bernard 
v. Brown, supra.  


FINDINGS OF FACT

1.  Service connection was previously denied for a low back 
disability by an August 2002 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.

2.  The evidence received since the last final denial of 
service connection was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  

3.  A low back disability, characterized as post-traumatic 
lumbar disc and facet disease with lumbar spinal stenosis, is 
shown to be as likely as not of service origin. 


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for a low back 
disability, the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, it is concluded that the veteran incurred low back 
disability, characterized as post-traumatic lumbar disc and 
facet disease with lumbar spinal stenosis, as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, in August 2002, the RO denied service connection 
for a low back disability.  The veteran was notified of this 
decision and his appellate rights in the same month, and he 
did not appeal.  Therefore, that decision is final.  See 
38 C.F.R. § 20.302(a) (2007).  At that time, the evidence 
showed that the veteran first reported for back disability 
treatment approximately four years after service separation, 
and there was no competent medical evidence associating the 
disability to service.

The veteran provided a statement in support of his claim in 
March 2004, in which he indicated that he wished to be 
evaluated for lower back pain and "degenerated" discs in 
L4-5 and L7.  In August 2004, in the rating decision now on 
appeal, the RO denied the claim as new and material evidence 
had not been received to reopen it.  

An April 2007 supplemental statement of the case reopened the 
claim for de novo review based on a finding that new and 
material evidence had been received in the form of an August 
2006 statement by VA physician Dr. J.E.S.  As will be 
discussed below, the Dr. J.E.S. did associate the veteran's 
back condition to service, which raised a reasonable 
possibility of substantiating the claim.  As noted, the RO 
reopened the claim in the supplemental statement of the case.  
The Board agrees with the RO that the physician's statement 
was new and material evidence, and the Board will review the 
claim on a de novo basis.  See 38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The veteran essentially contends and testified that most of 
the time he served in the United States Marine Corps, he was 
in parachute jumping units (jump units), and that he received 
much more exposure to trauma of parachute jumping than by 
merely attending jump school, as was suggested by the Rating 
Decision on appeal.  He alleges that he did a great deal of 
parachute jumping and won many medals.  He believes that this 
trauma caused his low back disability.  He also alleges that 
he reinjured his back in active duty in the Unites States 
Army Reserve by climbing, lifting and crawling.  

In regard to his decorations and medals, the Board notes 
that, indeed, the veteran's DD 214 from his separation from 
the Marine Corps reflects his being awarded the National 
Defense Service Medal, the Parachute Badge, the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal, the 
Presidential Unit Citation, the Combat Action Medal, the 
Vietnam Cross of Gallantry, and the Good Conduct Medal. 

At issue in this case is whether the veteran's lower back 
pain and degenerative discs, L3-L4 and L4-5, are shown to be 
at least as likely as not related to his active service.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  

In the case of any veteran who engaged in combat with the 
enemy in active military service during a period of war, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury of 
disease, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Applying these rules to the facts of this case, the Board 
first notes that available active duty service medical 
records are nondisclosing for a back disability.  However, 
not all service medical records have been obtained, and it 
appears that they cannot be obtained, despite all efforts to 
obtain them.  In February 2000, the RO made a formal finding 
of unavailability of service medical records pertaining to 
the veteran's service during the Persian Gulf War.  When 
service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  Under 
such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran has submitted his March 1966 diploma showing his 
completion of the Parachute Packing Maintenance and Airdrop 
Course.  A.B.C., Jr., has submitted a statement to the effect 
that he was the veteran's commander in the Marine Corps, and 
that, over a period of about 8 years, the veteran had many 
jump assignments and had to maintain jump status.  

There is evidence of treatment for low back pain in 1984-85 
through Kaiser Permanente.  However, this evidence does not 
suggest that that the condition was incurred in or aggravated 
by active service.  

Records dated from 1995 to 1998 from the Weed Army Community 
Hospital show treatment for spinal stenosis.  The diagnosis 
was spinal stenosis related to moderately severe degenerative 
joint disease of the lumbar spine.  The history was of 
increasing back pain first noted after he returned from Saudi 
Arabia.  While it was indicated that there was no 
precipitating injury, as such, the orthopedist remarked upon 
the veteran's history as a paratrooper.  It was stated that a 
permanent physical profile would be needed.  

VA outpatient treatment reports dated from 1994 to 2005 show 
treatment for lower back pain, lumbosacral neuritis, lumbar 
disc disease, and osteoarthritis of the spine, without 
evidence that the condition began in or was aggravated while 
on active duty.  VA MRI in April 2004 disclosed disc 
herniation at L3-4 and L4-5 with bilateral facet joint 
arthritis and minimal narrowing of neural foramina at these 
levels.

In August 2006, Dr. J.E.S., a VA treating physician at one of 
the veteran's orthopedic visits, stated that he had reviewed 
the veteran's MRI of the lumbar spine and assessed post-
traumatic disc and facet disease of the lumbosacral spine 
with lumbar spinal stenosis.  It was the doctor's opinion 
that the degree of deterioration was directly related to 
years of service in the armed service and, absent those 
years, the veteran might well have substantially less wear, 
less stenosis, and fewer symptoms.  At this treatment, the 
veteran gave a history of service in the armed forces for 
many years, combat duty including paratrooper duty, and that 
several times in the armed forces, he had back and leg pain, 
right greater than left.  He reported that he had been 
treated in service and eventually been discharged with a 
finding of service-connected disability of the low back.  

While this history given by the veteran may be erroneous, in 
that available records do not show that he was discharged 
with a finding of service-connected disability, he did 
apparently have a physical profile due in part to his low 
back condition.  The Board also bears in mind that the 
service medical records are incomplete, and that the records 
that are absent are those of the last part of the veteran's 
service.  As such, this possible error in the veteran's 
history given to Dr. J.E.S. does not affect the Board's 
assessment of his credibility.  

Weighing the entire evidence in this case, the Board 
determines that it is evenly balanced, and, as such, the 
claim must be granted.  See 38 U.S.C.A. § 5107.  On one hand, 
the veteran did not demonstrate a low back disability during 
active service or for years thereafter.  As such, he cannot 
be presumed to have incurred his low back disability in 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  

On the other hand, Dr. J.E.S.'s opinion hinges primarily on a 
medical finding of post-traumatic changes and attributes 
those changes to parachute jumping.  Although Dr. J.E.S. 
apparently did not have access to the claims file, because 
the relevant portion of the veteran's history, his combat and 
parachute duty, was correct, it is difficult to see how 
review of the claims file would have changed Dr. J.E.S.'s 
opinion that the changes he observed on the MRI were post-
traumatic in nature and were related to that history.  While 
it seems unusual that prior medical opinions had not 
commented on the post-traumatic nature of the degeneration of 
the veteran's discs, Dr. J.E.S.'s opinion is the only medical 
evidence of record relevant to the issue of nexus to service.  
See Caluza, supra.  The traumatic injury appears to be 
consistent with the circumstances of the veteran's service.  
See 38 U.S.C.A. § 1154.  Absent any evidence to rebut 
Dr. R.E.S.'s nexus opinion on the current disability, the 
Board finds the evidence evenly balanced on the ultimate 
issue of service connection.  Id.

The Board also has considered the absence of complete service 
medical records and the competent, probative nature of Dr. 
J.E.S.'s opinion due to his employment in the VA hospital's 
orthopedic department.  See 38 C.F.R. § 3.159.  The Board 
finds that the evidence is evenly balanced for and against 
the claim.  38 U.S.C.A. § 5107.  As such, service connection 
for lower back pain and degenerative discs, L3-4 and L4-5, is 
warranted.  38 U.S.C.A. §§ 1110, 1131.


Veterans' Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs VA has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

New and material evidence having been received to reopen the 
claim for service connection for low back disability, the 
claim is reopened.  

Entitlement to service connection for a lower back 
disability, characterized as post-traumatic lumbar disc and 
facet disease with lumbar spinal stenosis, is granted.


____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


